ICJ_088_Lockerbie_LBY_GBR_1992-04-14_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 14 APRIL 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 14 AVRIL 1992
Official citation :

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United Kingdom), Provisional Measures, Order of 14 April 1992, I.CJ.
Reports 1992, p.3

Mode officiel de citation:

Questions d'interprétation et d’application de la convention de Montréal de

1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne

c. Royaume-Uni), mesures conservatoires, ordonnance du 14 avril 1992,
C.LJ. Recueil 1992, p.3

 

Sales number 6 07
N° de vente :

 

 

 
INTERNATIONAL COURT OF JUSTICE

1992 YEAR 1992
14 April
General List
No. 88 14 April 1992

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

REQUEST FOR THE INDICATION
OF PROVISIONAL MEASURES

ORDER

Present: Vice-President Opa, Acting President; President Sir Robert
JENNINGS; Judges LacHs, AGO, SCHWEBEL, BEDJAOUI, NI,
EVENSEN, TARASSOV, GUILLAUME, SHAHABUDDEEN, AGUILAR
MAWDSLEY, WEERAMANTRY, RANJEVA, AJIBOLA; Judge ad hoc
EL-KosHErI; Registrar VALENCIA-OSPINA.

The International Court cf Justice,

Composed as above,
After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court, and to
Articles 73 and 74 of the Rules of Court,

Having regard to the Application by the Socialist People’s Libyan Arab
Jamahiriya (hereinafter called “Libya”) filed in the Registry of the Court

4
4 1971 MONTREAL CONVENTION (ORDER 14 IV 92)

on 3 March 1992, instituting proceedings against the United Kingdom of
Great Britain and Northern Ireland (hereinafter called “the United King-
dom”) in respect of “a dispute. . .between Libya and the United Kingdom
over the interpretation or application of the Montreal Convention” of
23 September 1971, a dispute arising from acts resulting in the aerial inci-
dent that occurred over Lockerbie, Scotland, on 21 December 1988,

Makes the following Order:

1. Whereas by its above-mentioned Application Libya founds the
jurisdiction of the Court on Article 36, paragraph 1, of the Statute of the
Court and Article 14, paragraph 1, of the Convention for the Suppression
of Unlawful Acts Against the Safety of Civil Aviation done at Montreal
on 23 September 1971 (referred to hereinafter as the “Montreal Con-
vention”), instruments to which Libya and the United Kingdom are both
parties;

2. Whereas in its Application Libya refers to the destruction of Pan Am
flight 103 on 21 December 1988, over Lockerbie, in Scotland; whereas in
its Application Libya further states that

“In November 1991, the Lord Advocate of Scotland charged two
Libyan nationals (the ‘accused”) alleging, inter alia, that they had
caused a bomb to be placed aboard [that flight]... which bomb had
exploded causing the aeroplane to crash”;

and whereas Libya also refers, in this connection, to Article 1 of the
Montreal Convention, contending that the acts alleged by the indictment
constitute an offence within the meaning of that provision;

3. Whereas, in its Application, Libya claims that the Montreal Conven-
tion is the only appropriate convention in force between the Parties deal-
ing with such offences, and that the United Kingdom is bound by its legal
obligations under the Montreal Convention, which require it to act in
accordance with the Convention, and only in accordance with the Con-
vention, with respect to the matter involving Pan Am flight 103 and the
accused;

4. Whereas, in its Application, Libya submits that, while it has itself
fully complied with all of its own obligations under the Montreal Conven-
tion, the United Kingdom has breached and is continuing to breach its
obligations to Libya under Article 5, paragraph 2, Article 5, paragraph 3,
Article 7, Article 8, paragraph 2, and Article 11 of the Convention, which
provide as follows:

“Article 5. ...

2. Each Contracting State shall likewise take such measures as
may be necessary to establish its jurisdiction over the offences men-
5 1971 MONTREAL CONVENTION (ORDER 14 IV 92)

tioned in Article 1, paragraph 1 (a), (b) and {c), and in Article 1, para-
graph 2, in so far as that paragraph relates to those offences, in the
case where the alleged offender is present in its territory and it does
not extradite him pursuant to Article 8 to any of the States mentioned
in paragraph 1 of this Article.

3. This Convention does not exclude any criminal jurisdiction
exercised in accordance with national law.”

“Article 7. The Contracting State in the territory of which the
alleged offender is found shall, if it does not extradite him, be
obliged, without exception whatsoever and whether or not the
offence was committed in its territory, to submit the case to its
competent authorities for the purpose of prosecution. Those authori-
ties shall take their decision in the same manner as in the case of any
ordinary offence of a serious nature under the law of that State.”

“Article 8. ...

2. If a Contracting State which makes extradition conditional on
the existence of a treaty receives a request for extradition from
another Contracting State with which it has no extradition treaty, it
may at its option consider this Convention as the legal basis for extra-

dition in respect of the offences. Extradition shall be subject to the
other conditions provided by the law of the requested State.

3. ...
4...

“Article 11. 1. Contracting States shall afford one another the
greatest measure of assistance in connection with criminal proceed-
ings brought in respect of the offences. The law of the State requested
shall apply in all cases.

2. The provisions of paragraph 1 of this Article shall not affect
obligations under any other treaty, bilateral or multilateral, which
governs or will govern, in whole or in part, mutual assistance in crimi-
nal matters”;

5. Whereas it is stated in the Application that at the time the charge was
communicated to Libya, or shortly thereafter, the accused were present in
the territory of Libya; that after being apprised of the charge, Libya took
such measures as were necessary to establish its jurisdiction over the
offences charged, pursuant to Article 5, paragraph 2, of the Montreal
Convention; that Libya also took measures to ensure the presence of the
accused in Libya in order to enable criminal proceedings to be instituted,
that it initiated a preliminary enquiry into the facts and that it submitted
the case to its competent authorities for the purpose of prosecution; that

6
6 1971 MONTREAL CONVENTION (ORDER 14 IV 92)

Libya has not extradited the accused, there being no extradition treaty in
force between it and the United Kingdom, and no basis for the extradition
of the accused under Article 8, paragraph 2, of the Montreal Convention,
since this provision subjects extradition to the law of the requested State
and Libyan law prohibits the extradition of Libyan nationals; and that,
pursuant to Article 11, paragraph 1, of the Montreal Convention, Libya
has sought judicial assistance from the United Kingdom in connection
with the criminal proceedings instituted by Libya, with the competent
Libyan authorities offering to co-operate with the investigations in the
United Kingdom or in other countries, but that the United Kingdom
together with its law enforcement officials have refused to co-operate in
any respect with the Libyan investigations;

6. Whereas it is further alleged in the Application of the Libyan Gov-
ernment that the United Kingdom has clearly shown that it is not inter-
ested in proceeding within the framework of the Montreal Convention but
on the contrary is intent on compelling the surrender to it of the accused,
in violation of the provisions of that Convention; that, more specifically,
the United Kingdom, by its actions and threats against Libya, seeks, in
violation of Article 5, paragraph 2, of the Montreal Convention, to pre-
vent Libya from establishing its legitimate jurisdiction to deal with the
matter; that, by its actions and threats, the United Kingdom seeks, in vio-
lation of the Montreal Convention, to prevent Libya from exercising the
right conferred upon it by Article 5, paragraph 3, of that Convention, to
exercise its criminal jurisdiction to deal with the matter in accordance
with its national law; that by seeking to force Libya to surrender the
accused, the United Kingdom is attempting, in violation of the Montreal
Convention, to prevent Libya from fulfilling its obligations under Ar-
ticle 7 of the Convention to submit the case to its competent authorities for
the purpose of prosecution, and that the efforts made by the United King-
dom to force Libya to surrender the accused also constitute a violation of
Article 8, paragraph 2, of that Convention under which extradition is
made subject to the laws of the State from which extradition is requested;
and that by refusing to provide details of its investigation to the competent
authorities in Libya or to co-operate with them, the United Kingdom has
failed to fulfil the obligation to afford assistance in criminal matters to
Libya, as provided in Article 11, paragraph 1, of the Montreal Conven-
tion, and has breached its obligations under that Convention;

7. Whereas Libya, in its Application, asks the Court to adjudge and
declare:

“(a) that Libya has fully complied with all of its obligations under
the Montreal Convention;
(b) that the United Kingdom has breached, and is continuing to
breach, its legal obligations to Libya under Articles 5 (2), 5 (3), 7,
8 (2) and 11 of the Montreal Convention; and
7 1971 MONTREAL CONVENTION (ORDER 14 IV 92)

(c) that the United Kingdom is under a legal obligation immedi-
ately to cease and desist from such breaches and from the use of
any and all force or threats against Libya, including the threat of
force against Libya, and from all violations of the sovereignty,
territorial integrity, and the political independence of Libya”;

8. Whereas, later on 3 March 1992, the day on which the Application
was filed, the Libyan Government also filed an “urgent request that the
Court indicate provisional measures which ought to be taken promptly to
preserve the rights of Libya”, referring to Article 41 of the Statute of the
Court and to Articles 73, 74 and 75 of the Rules of Court; and whereas in
that request Libya, referring to Article 74, paragraph 4, of the Rules of
Court, also requested the President, pending the meeting of the Court, to
exercise the power conferred on him by that provision to call upon the
Parties to act in such a way as to enable any Order the Court might make
on Libya’s request for provisional measures to have its appropriate
effects;

9. Whereas, in its request for the indication of provisional measures,
Libya, referring to the statement of facts in its Application, alleged that the
United Kingdom was actively seeking to bypass the provisions of the
Montreal Convention by threatening various actions against Libya in
order to compel Libya, in violation of the Convention, to surrender its two
accused nationals; whereas Libya affirmed in the request that the
United Kingdom had indicated that it might seek or impose economic, air
and other sanctions against Libya if Libya did not comply with the
demands of the United Kingdom, and that the latter had refused to rule
out the use of armed force against Libya; and that Libya considered that
such actions would clearly be illegal and inappropriate under the appli-
cable provisions of the Montreal Convention, particularly when Libya
was itself complying in full with that Convention;

10. Whereas, in its request for the indication of provisional measures,
Libya further submitted that inasmuch as the dispute involved the inter-
pretation or application of the Montreal Convention, it was for the Court
alone to rule on the validity of the actions of Libya and the United King-
dom under that Convention; that only by granting provisional measures
enjoining the United Kingdom from taking such actions against Libya
was it possible to prevent Libya’s rights from being irreparably prejudiced
either in fact or in law; and that provisional measures were also urgently
required in order to cause the United Kingdom to abstain from any action
capable of having a prejudicial effect on the Court’s decision in the case
and to refrain from taking any step that might aggravate or extend the
dispute, as would surely happen if sanctions were imposed against Libya
or force were employed;
8 1971 MONTREAL CONVENTION (ORDER 14 IV 92)

11. Whereas Libya, considering that the Court’s jurisdiction in the case
is prima facie established under the Montreal Convention, submitted
that there were no impediments to indicating provisional measures and
accordingly requested the Court to indicate forthwith provisional
measures:

“{a) to enjoin the United Kingdom from taking any action against
Libya calculated to coerce or compel Libya to surrender the
accused individuals to any jurisdiction outside of Libya; and

(b) to ensure that no steps are taken that would prejudice in any way
the rights of Libya with respect to the legal proceedings that are
the subject of Libya’s Application” ;

12. Whereas on 3 March 1992, the date on which the Application and
the request for the indication of provisional measures were filed in the
Registry, the Registrar transmitted by facsimile to the Government of the
United Kingdom a certified copy of the Application, in accordance with
Article 40, paragraph 2, of the Statute and Article 38, paragraph 4, of the
Rules of Court, and a certified copy of the request for the indication of
provisional measures, in accordance with Article 73, paragraph 2, of the
Rules of Court;

13. Whereas, in accordance with Article 40, paragraph 3, of the Statute
of the Court and Article 42 of the Rules of Court, copies of the Applica-
tion were transmitted to the Members of the United Nations through the
Secretary-General of the United Nations, and to the other States entitled
to appear before the Court;

14. Whereas, on 12 March 1992, the Registrar, in accordance with Ar-
ticle 69, paragraph 3, of the Rules of Court, sent the International Civil
Aviation Organization the notification provided for in Article 34, para-
graph 3, of the Statute of the Court; and whereas on 25 March 1992, the
Registrar, in accordance with Article 43 of the Rules of Court, sent the
notification provided for in Article 63 of the Statute to the States, other
than the Parties to the dispute, which, on the basis of information supplied
by the depositary Governments, appeared to be parties to the Montreal
Convention of 23 September 1971;

15. Whereas, the Court not including upon the Bench a judge of
Libyan nationality, the Libyan Government availed itself of the provi-
sions of Article 31, paragraph 2, of the Statute of the Court to choose
Mr. Ahmed Sadek El-Kosheri to sit as Judge ad hocin the case;

16. Whereas, having regard to the wishes expressed by the Parties, the
Vice-President of the Court, exercising the functions of the presidency in
the case, fixed 26 March 1992 as the date for the opening of the oral pro-
ceedings on the request for the indication of provisional measures, in
accordance with Article 74, paragraph 3, of the Rules of Court, and the
Parties were informed of this decision on 6 March 1992;

17. Whereas on 26 March 1992, at the opening of the hearings on the
9 1971 MONTREAL CONVENTION (ORDER 14 IV 92)

request for the indication of provisional measures, the Vice-President of
the Court, exercising the functions of the presidency in the case, referred,
inter alia, to the request made by Libya under Article 74, paragraph 4, of
the Rules of Court and stated that after the most careful consideration of
all the circumstances then known to him he had come to the conclusion
that it would not be appropriate for him to exercise the di. retionary
power conferred on the President by that provision;

18. Whereas oral observations of the Parties on the request for the indi-
cation of provisional measures were presented, at public hearings held
pursuant to Article 74, paragraph 3, of the Rules of Court, on 26 and
28 March 1992, by the following representatives :

on behalf of Libya:
H.E. Mr. Al Faitouri Sh. Mohamed, Agent,
. Mr. Ian Brownlie, Q.C.,

Mr. Jean Salmon,
Mr. Eric Suy;

on behalf of the United Kingdom:

Mr. FE. D. Berman, C.M.G., Agent,
Mr. Alan Rodger, Q.C.,
Mrs. Rosalyn Higgins, Q.C.;

and whereas during the hearings questions were put by Judges, to which
the Parties subsequently replied in writing, within the time-limit fixed
pursuant to Article 61, paragraph 4, of the Rules of Court;

19. Whereas at the hearing held on 28 March 1992 (morning) Libya
presented the following submissions:

“Libya hereby confirms that it is requesting the Court to indicate
the following provisional measures:

(a) to enjoin the United Kingdom .. . from taking against Libya mea-
sures calculated to exert coercion on it or compel it to surrender
the accused individuals to any jurisdiction outside of Libya; and

(b) to ensure that no steps are taken that could prejudice in any way
the rights of Libya with respect to the proceedings instituted by
Libya’s Applications”;
20. Whereas at the hearing held on 28 March 1992 (afternoon) the
United Kingdom presented the following submission:

“That the Court should decline to indicate interim measures in the
case concerning Questions of Interpretation and Application of the
1971 Montreal Convention arising from the Aerial Incident at Locker-
bie (Libyan Arab Jamahiriya v. United Kingdom)”;

a Ÿ x

10
10 1971 MONTREAL CONVENTION (ORDER 14 IV 92)

21. Whereas Article 14, paragraph 1, of the Montreal Convention,
relied on by Libya as basis of jurisdiction in the case, reads as follows:

“Any dispute between two or more Contracting States concerning
the interpretation or application of this Convention which cannot be
settled through negotiation, shall, at the request of one of them, be
submitted to arbitration. If within six months of the date of the
request for arbitration the Parties are unable to agree on the organiza-
tion of the arbitration, any one of those Parties may refer the dispute
to the International Court of Justice by request in conformity with
the Statute of the Court”;

22, Whereas, in its Application, Libya states that a dispute exists
between Libya and the United Kingdom as to the interpretation or appli-
cation of the Montreal Convention; that it has not been possible to settle
this dispute by negotiation; that a request by Libya to the United King-
dom for arbitration of the dispute has been rejected by the United King-
dom, and that the Parties have been unable to agree on the organization of
such an arbitration; and that in the light of the urgency of rectifying the
continuing violations by the United Kingdom of the Montreal Conven-
tion and the United Kingdom’s refusal to enter into arbitration, the Court
has jurisdiction to hear Libya’s claims arising under the Montreal Con-
vention; whereas, in its request for the indication of provisional measures,
Libya submitted that the Court’s jurisdiction in the case was prima facie
established under the Montreal Convention; and whereas in the course of
the oral proceedings, Libya confirmed those views and further contended
that the various conditions laid down by Article 14, paragraph 1, of the
Montreal Convention had been fulfilled, including the requirement
related to the six-month period;

23. Whereas, in the course of the oral proceedings Libya also submitted
that the rights for which it sought protection were established; that these
rights were the subject of the principal Application; that the circum-
stances disclosed a risk of imminent irreparable damage to these rights;
and that the exercise by the Court and the Security Council of their
respective powers did not in any way conflict;

24. Whereas in the course of the oral proceedings the United Kingdom
contended that Libya had failed to show that Article 14, paragraph 1, of
the Montreal Convention prima facie appeared to afford a basis on which
the jurisdiction of the Court might be founded in that Libya had not estab-
lished the existence of a dispute concerning the interpretation or appli-
cation of the Montreal Convention; that, even if there was any such
dispute, Libya had failed to establish that the dispute could not be settled
through negotiation; that, even if the dispute could not beso settled, Libya
had not made a proper request for arbitration; and that, even if such a

11
11 1971 MONTREAL CONVENTION (ORDER 14 IV 92)

request had been made, the period of six months referred to in that provi-
sion had not expired when Libya’s Application was filed;

25. Whereas the United Kingdom further contended that Libya had
failed to establish the possible existence of the rights claimed; that there
was no nexus between the rights sought to be protected and the provi-
sional measures requested; and that there was no proof that the rights
sought to be protected would suffer irreparable damage if the provisional
measures requested were not indicated;

26. Whereas the United Kingdom further contended that there was no
proof of urgency; that there was no proof that the United Kingdom was
threatening Libya with measures, including possible recourse to the use of
armed force, as alleged by Libya; that the provisional measures requested
were vague, imprecise and unsuitable to be indicated as orders of the
Court; that provisional measures could not, as claimed by Libya, be indi-
cated, for the sole purpose of preventing an aggravation or extension of a
dispute and, if they could, could not justifiably be granted on that basis in
the circumstances of this case;

27. Whereas the United Kingdom also contended that the provisional
measures sought by Libya should be refused for the reason that they were
designed to fetter the Security Council of the United Nations in the exer-
cise of its proper powers and to preclude the Security Council from acting
in relation to a wider dispute involving allegations that the Libyan State
was guilty of State terrorism;

28. Whereas, following on the charges brought by the Lord Advocate
of Scotland against the two Libyan nationals in connection with the
destruction of Pan Am flight 103, the United Kingdom and the
United States of America issued on 27 November 1991 the following joint
declaration:

“The British and American Governments today declare that the
Government of Libya must:

— surrender for trial all those charged with the crime; and accept
responsibility for the actions of Libyan officials;

— disclose all it knows of this crime, including the names of all those
responsible, and allow full access to all witnesses, documents and
other material evidence, including all the remaining timers;

— pay appropriate compensation.

We expect Libya to comply promptly and in full”;

29. Whereas the subject of that declaration was subsequently consid-
ered by the United Nations Security Council, which on 21 January 1992

12
12 1971 MONTREAL CONVENTION (ORDER 14 IV 92)

adopted resolution 731 (1992), of which the paragraphs here material read
as follows:

“The Security Council,

Deeply disturbed by the world-wide persistence of acts of interna-
tional terrorism in all its forms, including those in which States are
directly or indirectly involved, which endanger or take innocent lives,
have a deleterious effect on international relations and jeopardize
the security of States,

Deeply concerned by all illegal activities directed against interna-
tional civil aviation, and affirming the right of all States, in accord-
ance with the Charter of the United Nations and relevant principles
of international law, to protect their nationals from acts of inter-
national terrorism that constitute threats to international peace and
security,

Deeply concerned over the results of investigations, which impli-
cate officials of the Libyan Government and which are contained in
Security Council documents that include the requests addressed
to the Libyan authorities by Francel-2, the United Kingdom of
Great Britain and Northern Ireland?»3 and the United States of
America? 4:5 in connection with the legal procedures related to the
attacks carried out against Pan American flight 103 and Union de
transports aériens flight 772;

2. Strongly deplores the fact that the Libyan Government has not
yet responded effectively to the above requests to cooperate fully in
establishing responsibility for the terrorist acts referred to above
against Pan American flight 103 and Union de transports aériens
flight 772;

3. Urges the Libyan Government immediately to provide a full
and effective response to those requests so as to contribute to the
elimination of international terrorism;

1 §/23306; 2 S/23309; 3 S/23307; * S/23308; > S/23317”;

30. Whereas in the course of the oral proceedings reference was made
by both sides to the possibility of sanctions being imminently imposed by
the Security Council on Libya in order to require it, inter alia, to surrender
the accused to the United Kingdom or the United States;

31. Whereas Libya contended that provisional measures were urgently
required in order to cause the United Kingdom to abstain from any action
capable of having a prejudicial effect on the Court’s decision in the case,
and more specifically to refrain from taking any initiative within the Secu-

13
13 1971 MONTREAL CONVENTION (ORDER 14 IV 92)

rity Council for the purpose of impairing that right to exercise jurisdic-
tion, which Libya asks the Court to recognize;

32. Whereas on 31 March 1992 (three days after the close of the hear-
ings) the Security Council adopted resolution 748 (1992) stating inter alia
that the Security Council:

a

Deeply concerned that the Libyan Government has still not pro-
vided a full and effective response to the requests in its resolution 731
(1992) of 21 January 1992,

Convinced that the suppression of acts of international terrorism,
including those in which States are directly or indirectly involved, is
essential for the maintenance of international peace and security,

Determining, i in this context, that the failure by the Libyan Govern-
ment to demonstrate by concrete actions its renunciation of terrorism
and in particular its continued failure to respond fully and effectively
to the requests in resolution 731 (1992) constitute a threat to interna-
tional peace and security,

Acting under Chapter VII of the Charter,

1. Decides that the Libyan Government must now comply without
any further delay with paragraph 3 of resolution 731 (1992) regard-
ing the requests contained in documents S/23306, S/23308 and
S/23309;

2. Decides also that the Libyan Government must commit itself
definitively to cease all forms of terrorist action and all assistance to
terrorist groups and that it must promptly, by concrete actions,
demonstrate its renunciation of terrorism;

3. Decides that, on 15 April 1992 all States shall adopt the mea-
sures set out below, which shail apply until the Security Council
decides that the Libyan Government has complied with paragraphs 1
and 2 above;

7. Calls upon all States, including States not members of the

United Nations, and all international organizations, to act strictly in
accordance with the provisions of the present resolution, notwith-
standing the existence of any rights or obligations conferred or
imposed by any international agreement or any contract entered into
or any licence or permit granted prior to 15 April 1992”;

33. Whereas document S/23308, to which reference was made in reso-
lution 748 (1992), included the demands set out in paragraph 28 above;

14
14 1971 MONTREAL CONVENTION (ORDER 14 IV 92)

34. Whereas the Registrar, on the instructions of the Court, informed
the Parties, on 4 April 1992, that, in accordance with Article 62 of the
Rules of Court, the Court was willing to receive, no later than 7 April 1992,
any observations the Parties might wish to transmit to it on the possible
implications of Security Council resolution 748 (1992) for the proceedings
before the Court; |

35. Whereas in its observations on Security Council resolution 748
(1992) presented in response to the Court’s invitation, Libya contends as
follows: first, that that resolution does not prejudice the rights of Libya to
request the Court to indicate provisional measures, inasmuch as by decid-
ing, in effect, that Libya must surrender its nationals to the United King-
dom and the United States, the Security Council infringes, orthreatens to
infringe, the enjoyment and the exercise of the rights conferred on Libya
by the Montreal Convention and its economic, commercial and diplo-
matic rights; whereas Libya therefore claims that the United Kingdom
and the United States should so act as not to infringe Libya’s rights, for
example by seeking a suspension of the relevant part of resolution 748
(1992);

36. Whereas Libya in its observations contends, secondly, that the risk
of contradiction between the resolution and the provisional measures
requested of the Court by Libya does not render the Libyan request inad-
missible, since there is in law no competition or hierarchy between the
Court and the Security Council, each exercising its own competence;
whereas Libya recalls in this connection that it regards the decision of the
Security Council as contrary to international law, and considers that the
Council has employed its power to characterize the situation for purposes
of Chapter VII simply as a pretext to avoid applying the Montreal Con-
vention.

37. Whereas in its observations on Security Council resolution 748
(1992), presented in response to the Court’s invitation, the United King-
dom recalls the arguments it put forward during the hearings on the ques-
tions of the relationship between the present proceedings and proceed-
ings in the Security Council, and of the powers of the Court and the
Council under the Charter, and submits further that that resolution
imposed obligations upon both Parties (which the United Kingdom speci-
fied), which continue to subsist, and that, under the system of the Charter
(in particular Articles 25 and 103), those obligations prevail in the event of
conflict with obligations under any other international agreement;

38. Whereas the Court, in the context of the present proceedings on a
request for provisional measures, has, in accordance with Article 41 of the
Statute, to consider the circumstances drawn to its attention as requiring
the indication of such measures, but cannot make definitive findings
either of fact or of law on the issues relating to the merits, and the right of
the Parties to contest such issues at the stage of the merits must remain
unaffected by the Court’s decision;

15
15 1971 MONTREAL CONVENTION (ORDER 14 IV 92)

39. Whereas both Libya and the United Kingdom, as Members of the
United Nations, are obliged to accept and carry out the decisions of the
Security Council in accordance with Article 25 of the Charter; whereas
the Court, which is at the stage of proceedings on provisional measures,
considers that prima facie this obligation extends to the decision
contained in resolution 748 (1992); and whereas, in accordance with
Article 103 of the Charter, the obligations of the Parties in that respect
prevail over their obligations under any other international agreement,
including the Montreal Convention;

40. Whereas the Court, while thus not at this stage called upon to deter-
mine definitively the legal effect of Security Council resolution 748
(1992), considers that, whatever the situation previous to the adoption of
that resolution, the rights claimed by Libya under the Montreal Conven-
tion cannot now be regarded as appropriate for protection by the indica-
tion of provisional measures;

41. Whereas, furthermore, an indication of the measures requested by
Libya would be likely to impair the rights which appear prima facie to be
enjoyed by the United Kingdom by virtue of Security Council resolu-
tion 748 (1992);

42. Whereas, in order to pronounce on the present request for provi-
sional measures, the Court is not called upon to determine any of the other
questions which have been raised before it in the present proceedings,
including the question of its jurisdiction to entertain the merits of the
case; and whereas the decision given in these proceedings in no way pre-
judges any such question, and leaves unaffected the rights of the Govern-
ment of Libya and the Government of the United Kingdom to submit
arguments in respect of any of these questions;

43. For these reasons,

THE COURT,
By eleven votes to five,

Finds that the circumstances of the case are not such as to require the
exercise of its power under Article 41 of the Statute to indicate provisional
measures,

IN FAVOUR: Vice-President Oda, Acting President; President Sir Robert Jen-
nings; Judges Lachs, Ago, Schwebel, Ni, Evensen, Tarassov, Guillaume,
Shahabuddeen, Aguilar Mawdsley;

AGAINST: Judges Bedjaoui, Weeramantry, Ranjeva, Ajibola; Judge ad hoc
El-Kosheri.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of April, one thousand
nine hundred and ninety-two, in three copies, one of which will be placed

16
16 1971 MONTREAL CONVENTION (ORDER 14 IV 92)

in the archives of the Court and the others transmitted to the Government
of the Libyan Arab Jamahiriya and the Government of the United King-
dom of Great Britain and Northern Ireland, respectively.

(Signed) Shigeru Opa,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Vice-President Opa, Acting President, and Judge Ni append declara-
tions to the Order of the Court; Judges EVENSEN, TARASSOV, GUILLAUME
and AGUILAR MAWDSLEY append a joint declaration to the Order of the
Court.

Judges LACHS and SHAHABUDDEEN append separate opinions to the
Order of the Court.

Judges BEDJAOUI, WEERAMANTRY, RANJEVA, AJIBOLA and Judge ad hoc
EL-KOSHERI append dissenting opinions to the Order of the Court.

(Initialled) S.O.
(Initialled) E.V.O.

17
